In an action to recover damages for personal injuries, the plaintiff appeals from a judg*428ment of the Supreme Court, Kings County (Garry, J.), entered May 9, 2001, which, upon a jury verdict on the issue of liability, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict by any fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]). In this case, the jury’s verdict in favor of the defendant was not against the weight of the evidence. Ritter, J.P., Krausman, Lifson and Lunn, JJ., concur.